MEDYTOX SOLUTIONS INC.

STAND-ALONE OPTION GRANT AGREEMENT

DIRECTORS

THIS STAND-ALONE OPTION GRANT AGREEMENT (this "Agreement") effective as of the
19111 day of April, 2013 (the "Option Date") by and between Medytox Solutions
Inc. a Nevada corporation (the "Company"), and Benjamin Frank (the "Optionee").
Capitalized terms used but not defined herein are defined in Appendix A attached
hereto, which is incorporated into and is made part of this Agreement.



1.

Grant of Option. This Agreement evidences the Company's grant to the

Optionee of the following right and option to purchase shares of Company Common
Stock ("Option Shares"), subject to and on the terms and conditions set forth
herein:



(a)

One Hundred Thousand (100,000) shares ("Option Class A") of Company Common
Stock, at an exercise price equal to $2.50 per Option Share. Option Class A may
be exercised, in whole or in part, at any time during the 48-month period
commencing on April 19, 2013 provided that the Optionee is a member of the Board
at the time of exercise.



(b)

Fifty Thousand (50,000) shares ("Option Class B") of Company Common Stock,
at an exercise price equal to $2.50 per Option Share. Option Class B may be
exercised, in whole or in part, at any time during the 36-month period
commencing on April 19, 2014 provided that the Optionee is a member of the Board
at the time of exercise.



(c)

One Hundred Thousand (100,000) shares ("Option Class C") of Company
Common Stock, at an exercise price equal to $5.00 per Option Share. Option Class
C may be exercised, in whole or in part, at any time during the 48-month period
commencing on April 19, 2013 provided that the Optionee is a member of the Board
at the time of exercise.



(d)

Fifty Thousand (50,000) shares ("Option Class D") of Company Common Stock,
at an exercise price equal to $5.00 per Option Share. Option Class D may be
exercised, in whole or in part, at any time during the 36-month period
commencing on April 19, 2014 provided that the Optionee is a member of the Board
at the time of exercise.



2.

Method of Exercise of Option and Option Period. The Option to the extent

then exercisable may be exercised in whole or in part by giving written notice
to the Company, in the form approved by the Company, specifying the class of
Options and the number of Option Shares to be purchased, accompanied by payment
in full of the purchase price, in cash, or by check or any other consideration
as may be acceptable to the Company in its sole and absolute discretion.








3.

Tax Withholding. The Company may make such provisions and take such steps
as it may deem necessary or appropriate for the withholding of any taxes that
the Company is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the grant, vesting or exercise of an Option, including, but not limited to:
(i) the withholding of delivery of shares of Company Common Stock until the
holder reimburses the Company for the amount the Company is required to withhold
with respect to such taxes; (ii) an Optionee may elect, subject to the approval
in advance by the Company, to satisfy the withholding requirement, if any, in
whole or in part, by having the Company withhold shares of Company Common Stock
that would otherwise be transferred to Optionee having a fair market value, on
the date the tax is to be determined, equal to the minimum marginal tax that
could be imposed on the transaction, provided that such election is made in
writing and signed by the Optionee; (iii) withholding the amount due from any
such person's wages or compensation due to such person; or (iv) requiring the
Optionee to pay the Company cash in the amount the Company is required to
withhold with respect to such taxes.



4.

No Transferability; Limited Exception to Transfer Restrictions. The Option
is not transferable and may be exercised solely by the Optionee during his
lifetime or after his death by the person or persons entitled thereto under his
will or the laws of descent and distribution. The Company, in its sole
discretion, may permit a transfer of the Option in whole or in part to (a) a
trust for the benefit of the Optionee, (b) a member of the Optionee's immediate
family (or a trust for his or her benefit) or (c) pursuant to a domestic
relations order, Any attempt to transfer, assign, pledge or otherwise dispose
of, or to subject to execution, attachment or similar process, the Option in
whole or in part contrary to the provisions hereof shall be void and ineffective
and shall give no right to the purported transferee.



5.

No Rights as Service Provider. Nothing contained in this Agreement shall
confer upon the Optionee any right to continue in the employ or other service of
the Company or any of its subsidiaries, nor constitute any contract or agreement
of employment or other service, nor shall interfere in any way with the right of
the Company to change the Optionee's compensation or other benefits or to
terminate the employment or other service of the Optionee, with or without
cause; provided, however, that nothing contained in this Agreement shall
adversely affect any independent contractual right of the Optionee.



6.

Regulations. This Agreement, the grant and exercise of the Option hereunder
and the obligation of the Company to issue Option Shares under the Option shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies, national securities exchanges and interdealer
quotation systems as may be required. Additionally, notwithstanding any other
provision in this Agreement, the Option may not be exercised in whole or in part
unless and until the Option Shares to be issued upon the exercise thereof have
been registered under the Securities Act of 1933, as amended, and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States. The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Option Shares to be issued upon the exercise of the Option granted hereunder in
order to permit the exercise of the Option in whole or in part and the issuance
and sale of Option Shares subject to the Option, although the Company may in its
sole discretion register Option Shares at such time as the Company shall
determine. If the

2




Company chooses to comply with such an exemption from registration, the Option
Shares to be issued upon the exercise of the Option may, at the direction of the
Company, bear an appropriate restrictive legend restricting the transfer or
pledge of the Option Shares represented thereby including, without limitation,
those restrictive legends set forth in Section 7. Further, the Company may give
appropriate stop transfer instructions with respect to the Option Shares to the
Company's transfer agent.



7.

Legends. All certificates representing the Option Shares shall, when applicable,
have endorsed thereon the following legends:

"THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION OR QUALIFICATION THEREOF UNDER SUCH ACT AND SUCH
APPLICABLE STATE OR OTHER JURISDICTION'S SECURITIES LAWS OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION AND
QUALIFICATION IS NOT REQUIRED."



8.

Adjustment and Termination upon Certain Events.



8.1

Adjustments. If following the Option Date, there shall be any

reclassification, recapitalization, reorganization, merger, combination,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Company Common Stock or other securities of the Company, or there shall occur
any similar, unusual or extraordinary transaction or event in respect of the
Company Common Stock, then the Company shall, in such manner and to such extent
(if any) as it in its discretion deems appropriate and equitable proportionately
adjust any or all of (i) the number, percentage and/or type of Company Common
Stock (or other securities) which are the subject of the Option and/or, (ii) the
purchase, or exercise price of the Option Shares pursuant to the Option. For
purposes of this Agreement, the term Company Common Stock shall include any
instrument or security which Company Common Stock may be converted to or
exchanged for under this Agreement,



8.2

Sale of the Company. Upon the occurrence of a Sale of the Company, the

Company may provide: (i) that the Option shall terminate, provided that Optionee
shall have the right, at the time of such Sale of the Company and during such
reasonable period as the Company in its sole discretion shall determine and
designate, to exercise the Option to the extent then exercisable; (ii) that the
Option shall terminate, provided that Optionee shall be entitled to a cash
payment equal to the Sale of the Company Price with respect to Company Common
Stock subject to the then exercisable Option less the applicable exercise price;
and (iii) any combination of the foregoing.



9.

Termination of Board Membership.



9.1

Termination by Death or by Reason of Disability. Unless otherwise

determined by the Company in its sole discretion, if the Optionee's membership
on the Board terminates due to death or Disability, the Option may thereafter be
exercised, to the extent

3




exercisable at the time of such termination (including by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, to the extent applicable), for a period of 180 days after the date
of such termination or until the expiration of the term of the Option as
provided under Section 1 of this Agreement, whichever period is shorter.



9.2

Other Terminations. Unless otherwise determined by the Company in its

sole discretion, if the Optionee's membership on the Board terminates for
reasons other than death or Disability, the Option shall immediately terminate
and the Optionee shall have no rights whatsoever with respect with the Option.



10.

Administration.

10.1 General. The Agreement shall be administered by the Company, which shall
have the full power and authority to take all actions, and to make all
determinations not materially inconsistent with the specific terms and
provisions of the Agreement deemed by the Company to be necessary or appropriate
to the administration of the Agreement. The Company may correct any defect or
supply any omission or reconcile any inconsistency in the Agreement in the
manner and to the extent it shall deem expedient to carry the Agreement into
effect as it may determine in its sole discretion. The decisions by the Company
shall be final, conclusive and binding with respect to the interpretation and
administration of Agreement.



11.

Limitation of Liability. No shareholder of the Company, or any officer or
employee of the Company acting on behalf of the Company, shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to this Agreement, and all shareholders of the Company and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.



12.

Assignment. Except as expressly provided herein, neither this Agreement nor any
of the rights or obligations hereunder may be assigned or delegated by any party
hereto without the express written consent of the other party hereto, provided,
however, that no consent will be required for the assignment to any successor to
all or substantially all of the Company's assets or business (whether by
purchase, merger, consolidation or otherwise).



13.

Notices. All notices provided for in this Agreement will be in writing signed by
the party giving such notice sent by (i) registered or certified mail, return
receipt requested, (ii) any prepaid overnight courier delivery service then in
general use, (iii) hand or (iv) facsimile transmission or similar means of
communication if such transmission of such notice is confirmed immediately by
any of the other means set forth above, as follows:

4




If to the Company:

Medytox Solutions, Inc. 400 S. Australian Avenue Suite 800

West Palm Beach, Fl 33401 Attn: William G. Forhan Facsimile: 561-328-9303

If to Optionee:

Benjamin Frank

5510 North Ocean Drive 1116C

Singer Island, Florida 33404

Facsimile: 561-

or at such other address as will be indicated to either party in writing. Notice
of change of address will be effective only upon receipt. A notice provided in
the manner required herein will be deemed given: (i) if delivered personally,
upon delivery; (ii) if sent by overnight courier, on the first business day
after it is sent; (iii) if mailed, three business days after mailing; and (iv)
if sent by fax, upon actual receipt of the fax or confirmation thereof
(whichever is first).



14.

Waiver. The Company's failure to enforce any provision of this Agreement will
not constitute a waiver of its right to enforce such provision. The parties
reserve the right to waive by mutual written consent for a specific period and
under specific conditions any provision of this Agreement, provided that such
waiver shall be limited to the period and conditions specified by mutual written
consent and shall in no way constitute a general waiver, or be considered as
evidence of any given interpretation of any provision so waived.



15.

Governing Law; Jurisdiction. This Agreement will be governed and construed
in accordance with the laws of the State of Nevada applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. Each party agrees that any action or proceedings
relating to this Agreement seeking injunctive relief or enforcement of an
arbitration award may be instituted against such party in any appropriate court
in the State of Florida and hereby irrevocably submits to the jurisdiction of
the State of Florida and Federal courts of the State of Florida and waives any
claim of forum nonconveniens with respect thereto.



16.

Descriptive Headings. The Section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.



17.

Severability. If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, to achieve the
intent of the parties

5




to the extent possible. In any event, all other provisions of this Agreement
shall be deemed valid and enforceable to the extent possible.



18.

Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement and any modifications made pursuant hereto and
thereto constitute the complete and exclusive written expression of the terms of
the agreement between the parties, and supercede all prior or contemporaneous
proposals, oral or written, understandings, representations, conditions,
warranties, covenants, and all other communications between the parties relating
to the subject matter of this Agreement. This Agreement may not be amended,
changed or modified absent a writing signed by both parties.



19.

Counterparts. This Agreement may be executed in one or more counterparts,
which, together, will constitute one and the same agreement.



20.

Section 409A of the Code. The Agreement is intended not to provide for deferral
of compensation for purposes of Section 409A of the Code. The provisions of the
Agreement shall be interpreted in a manner that promotes such intent expressed
in the immediately preceding sentence and the Agreement shall be administered
accordingly. If any provision, term or condition of the Agreement would
otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid such conflict.

In the event that following the application of the immediately preceding
paragraph, the Option is subject to Section 409A of the Code, the provisions of
Section 409A of the Code and the regulations issued thereunder are incorporated
herein by reference to the extent necessary for the Option to comply therewith.
In such event, the provisions of the Agreement shall be interpreted in a manner
that satisfies the requirements of Section 409A of the Code and the related
regulations, and the Agreement shall be administered accordingly. If any
provision or any term or condition of any Option would otherwise frustrate or
conflict with this intent, the provision, term or condition will be interpreted
and deemed amended so as to avoid this conflict.

Notwithstanding any other provisions of the Agreement, the Company does not
guarantee to the Optionee that the Option is exempt from or complies with
Section 409A of the Code, nor will the Company indemnify, defend or hold
harmless any individual with respect to the tax consequences of any failure to
be so exempt or to so comply.



21.

Compliance With Laws. Notwithstanding anything else contained herein to the
contrary, this Agreement, the granting and vesting of the Option and the offer,
issuance and delivery of Company Common Stock under this Agreement are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered in respect of this Agreement will be subject
to such restrictions, and the person acquiring such securities will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.

6




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

MEDYTOX SOLUTIONS INC.

[standaloneoptionagreement002.gif] [standaloneoptionagreement002.gif]

Name: William Forhan
Title: CEO




[standaloneoptionagreement004.gif] [standaloneoptionagreement004.gif]





7




EXHIBIT A
TO

MEDYTOX SOLUTIONS INC.

STAND-ALONE OPTION GRANT AGREEMENT

DEFINITIONS

"Board" means the board of directors of the Company. "Code" means the Internal
Revenue Code of 1986.

"Company Common Stock" means common stock of the Company, $0.0001 par value per
share, or, in the event that the outstanding Company Common Stock is hereafter
changed into or exchanged for different stock or securities of the Company, such
other stock or securities of the Company.

"Disability" means a mental or physical impairment which results in the Optionee
being unable to perform the essential functions of his Board position for any
consecutive or non­consecutive ninety (90) clay period over any 1-year period
during the Optionee's tenure as a Board member. Any dispute regarding the
existence, the extent, or the continuance of a Disability shall be resolved by
the determination of a duly-licensed and practicing physician selected by the
mutual agreement of the Optionee and the Company. In the event the parties
cannot agree on a physician, the Company may select a physician to evaluate the
Optionee. The cost of any such medical examination shall be borne equally by the
parties.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Option" means an option to purchase Company Common Stock granted pursuant to
the Agreement, including Option Class A, Option Class B, Option Class C and
Option Class D.

"Person" shall mean any person, corporation, partnership, joint venture, limited
liability company or other entity or any group (as such term is defined for
purposes of Section 13(d) of the Exchange Act), other than an entity that is
part of the Company.

"Sale of the Company" means:



(a)

any Person (other than the Company, any trustee or other fiduciary holding

securities under any employee benefit plan of the Company, any company owned,
directly or indirectly, by shareholders of the Company in substantially the same
proportions as their ownership of Company Common Stock) becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) or more of the value of the Company's then outstanding securities

8




(the "Majority Owner"); provided, however, that no Sale of the Company shall
occur under this paragraph (a) unless a person who was not a Majority Owner at
some time after the Option Date becomes a Majority Owner after the Option Date;



(b)

a merger, consolidation, reorganization, or other business combination of the
Company with any other entity, other than a merger or consolidation which would
result in the securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) by
value of the securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or



(c)

the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets other than (x) the sale or disposition
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least fifty percent (50%) or
more of the securities of the Company by value at the time of the sale or (y)
pursuant to a spin-off type transaction, directly or indirectly, of such assets
to the shareholders of the Company.

"Sale of the Company Price" means the price for share of Company Common Stock
paid in connection with the Sale of the Company.

9






